DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 04/14/2022 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10, 847, 656. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 are anticipated by claims 1-6 of U.S. Patent No. 10, 847, 656.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ito (US 2015/0214377, cited in IDS).
Regarding claim 1, Ito discloses a semiconductor device, comprising: a substrate (Figs. 3A, 3B, numeral 110) ; a source region (140) formed above the substrate (110); a drain region (150) formed above the substrate (110); an InGaZnO (IGZO) layer  (130) formed above the substrate  (110), (120) and electrically coupled to the source region (140)  and the drain region (150); and a gate electrode  (170) separated from the IGZO layer (130) by a gate dielectric (160), wherein the gate dielectric (Fig.3B, numeral 160) contacts a top surface and a sidewall surface of the IGZO layer (130).
Regarding claim 2, Ito discloses wherein the IGZO layer is a fin (Fig. 3B, numeral 130) formed over the substrate (110).  
Regarding claim 3, Ito discloses wherein the source region (140) and the drain region (150) contact a top surface of the IGZO fin (130).  
Regarding claim 8, Ito discloses wherein the substrate is a dielectric layer (Fig.30A, numerals 2201; 2207; [0333]).  
Regarding claim 9, Ito discloses wherein the dielectric layer (Fig.30A, numerals 2207; 2201) is a layer in a back end of line (BEOL) stack of an integrated circuit chip ([0332]-[0334]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2008/0230853, cited in IDS) in view of Ito.
Regarding claim 1, Jang discloses a semiconductor device, comprising: a substrate (Fig.5M, numeral 400); a source region (360a) formed above the substrate (400); a drain region (360b) formed above the substrate (400); a layer (310) formed above the substrate  (400) and electrically coupled to the source region (360a) and the drain region (360b); and a gate electrode (330) separated from the layer (310) by a gate dielectric (320), wherein the gate dielectric (320) contacts a top surface and a sidewall surface of the layer (310).
Jang does not disclose that the layer InGaZnO (IGZO). Jang however discloses that the layer is oxide such as ZnO ([0053]).  And Ito discloses that the oxide semiconductor layer InGaZnO (IGZO) layer ([0113]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Jang with Ito to have the layer as InGaZnO because this is a typical oxide semiconductor material.
Regarding claim 2, Jang discloses wherein the IGZO layer is a nanowire or a nanoribbon (Fig.5G).
Regarding claim 5, Jang discloses wherein the gate dielectric wraps around the entire surface of the nanowire or nanoribbon (310) (Fig.5G).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Ito as applied to claim 5 above, and further in view of Kim (US 2014/0001441, cited in IDS).
Regarding claim 6, Jang in view of Ito does not disclose wherein sidewall spacers separate the source region and the drain region from the gate electrode.  
Kim however discloses wherein sidewall spacers (Fig.1C, numeral 110) separate the source region and the drain region (112) from the gate electrode (116).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Jang with Kim to have sidewall spacers separate the source region and the drain region from the gate electrode for the purpose of effectively forming nanostructure channels (Kim, [0029]).  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Ito as applied to claim 1 above, and further in view of Cheng (US 2015/0332964, cited in IDS).
Regarding claim 7, Jang in view of Ito does not disclose wherein the gate electrode includes a workfunction metal and a fill metal.  
Cheng however discloses that the gate electrode includes a workfunction metal and a fill metal ([0038]).
It would have been therefore obvious to one of ordinary skill in the art the time the invention was field to modify Jang with Cheng to have the gate electrode includes a workfunction metal and a fill metal because these are typical materials for forming gate electrodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891